Citation Nr: 1711067	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  11-06 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected mixed sleep disorder.

2.  Entitlement to service connection for a foot disorder, to include calluses and spurs, to include as secondary to service-connected mixed sleep disorder.

3.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected mixed sleep disorder.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected mixed sleep disorder.

5.  Entitlement to service connection for diabetes, to include as secondary to service-connected mixed sleep disorder.

6.  Entitlement to an increased disability rating for service-connected mixed sleep disorder, currently evaluated as 50 percent disabling.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Navy from August 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded these issues in January 2016.

In September 2015 the Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding of a current fibromyalgia disability for service-connection purposes.

2.  The probative, competent evidence is against a finding of a current foot disability for service-connection purposes.

3.  The probative, competent evidence is against a finding of a current heart disability for service-connection purposes.

4.  The probative, competent evidence is against a finding of a current hypertension disability for service-connection purposes.

5.  The probative, competent evidence is against a finding that the Veteran's diabetes is related to active duty service.

6.  The Veteran's mixed sleep disorder has been manifested by hypersomnolence and the use of a CPAP machine, but without chronic respiratory failure with carbon dioxide retention or cor pulmonale at any time during the appeal period, and the Veteran has not required a tracheostomy


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

2.  The criteria for entitlement to service connection for a foot disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  

3.  The criteria for entitlement to service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.  

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

5.  The criteria for entitlement to service connection for diabetes have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

6.  The criteria for an increased disability rating in excess of 50 percent for service-connected mixed sleep disorder have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6847 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in November 2007 and February 2016.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Veteran was also afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, corrective notice was provided as requested, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection

Fibromyalgia, foot disorder, heart disorder, hypertension

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran asserts that he has fibromyalgia, a foot disorder, a heart disorder, and hypertension that are related to active duty service, or alternatively, to his service-connected mixed sleep disorder.  

When seeking service connection, the threshold requirement is that the Veteran demonstrates a current disability at some point during the pendency of the appeal.  In the absence of competent evidence showing a current disability, service connection cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Preliminarily, the Board notes that the Veteran's treatment records throughout the period on appeal reflect no definitive diagnosis of fibromyalgia, a foot disorder, a heart disorder, or hypertension.  

As it pertains to the Veteran's claim for fibromyalgia, the Veteran underwent VA examination in connection with his claim in April 2016.  At the time he reported having sharp pains in his feet and knees, but he was unsure if he had ever received a diagnosis of fibromyalgia.  The VA examiner noted that the Veteran had no signs, symptoms, or findings attributable to fibromyalgia.  He was not undergoing treatment or receiving medication for this disability.  Moreover, the VA examiner noted no diagnostic testing or findings of fibromyalgia.  The VA examiner concluded that the Veteran had no documented evidence of fibromyalgia in the service treatment records or private treatment records, and that the present exam was not consistent with fibromyalgia.  The VA examiner opined that the Veteran's fibromyalgia was less likely than not incurred in or caused by an in-service event or injury because there was no documented service treatment record to support the claimed assertion.  The VA examiner also opined that the Veteran's fibromyalgia was not aggravated by his service-connected sleep disorder.  In making this determination the VA examiner again reasoned that there was no current diagnosis of fibromyalgia.  

As it pertains to the Veteran's foot disorder, in April 2016 the Veteran underwent VA examination in connection with his claim.  The Veteran asserted that he had dry, scaly feet but denied having any pain or flare-ups of symptoms, or any functional loss.  The Veteran denied having any calluses and he denied needing orthotics for ambulation.  He had no deformities such as marked pronation or pes planus, and the Veteran showed no evidence of functional loss on physical examination.  The VA examiner noted a December 2015 foot x-ray that showed no evidence of fracture, dislocation, or bone destruction.  His calcaneal pitch was normal bilaterally.  The VA examiner noted that there was no diagnosis of a foot disorder during service, and that post-service treatment records showed normal descriptions of the foot.  He opined that there was no aggravation of the Veteran's claimed foot condition as related to his service-connected mixed sleep disorder, because there was no specifically diagnosed foot disorder that would be aggravated by his sleep disorder.

As it pertains to the Veteran's heart disorder, the Veteran underwent VA examination in connection with his claim in April 2016.  At the time he reported having chest pain and an elevated heart rate.  The VA examiner reviewed the Veteran's prior treatment notes that showed an EKG with sinus tachycardia with possible left atrial enlargement and poor precordial right lead progression, however when compared with a prior EKG no significant change was found.  The VA examiner noted no evidence of a myocardial infarction, congestive heart failure, cardiac arrhythmia, a heart valve condition, or a condition consistent with ischemic heart disease.  On physical examination the Veteran had a normal heart rate and normal sounds and rhythm.  The VA examiner referenced a chest examination from a few months prior that was normal.  He found no evidence of a cardiac or heart disorder diagnosis.  The VA examiner concluded that the claimed condition was less likely than not incurred in or caused by an in-service event or injury because there was insufficient evidence to support a current diagnosis of a heart condition.  

As it pertains to the Veteran's hypertension, the Veteran underwent VA examination in connection with his claim in April 2016.  At the time he reported having elevated blood pressure for a time in the past, but he was unsure if he had ever been diagnosed with hypertension.  On physical examination he had a blood pressure reading that was 94/55, and his home blood pressure readings were 92/55 and 90/52.  His average blood pressure reading was 92/54.  The VA examiner noted no physical findings, complications, conditions, signs or symptoms of hypertension.  He concluded that there was no formal diagnosis of hypertension in the Veteran's service treatment records, and that while the Veteran had been prescribed a blood pressure medication (Lisinopril) it was prescribed for a renal disease rather than for hypertension.  The examiner opined that there was insufficient documented medical evidence to support a diagnosis of hypertension.  

Overall, the Board notes that there are no physical examination findings confirming a definitive diagnosis of fibromyalgia, a foot disorder, a heart disorder, or hypertension.  The Veteran underwent physical examination testing for all of these conditions, but the objective findings showed no diagnoses.  Moreover, there is no evidence that the Veteran had objective symptoms that might have led to these diagnoses, other than his own vague complaints.  Much of his treatment has been for his service-connected mixed sleep disorder, and since there is no evidence of current diagnoses for these impairments, nexuses for direct service connection and for secondary service connection cannot be found.  The Board has considered the Veteran's statements that he has these disabilities, but the physical examination findings counterbalance those statements.  

Simply stated, the best evidence, but by no means all the evidence, indicates that the Veteran does not have these disabilities.

To the extent that the Veteran has contended that he has fibromyalgia, a foot disorder, a heart disorder, and hypertension, he has not shown that he has specialized training sufficient to diagnose these disabilities or determine their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, and 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, while the Veteran is competent to report any pain or weakness, the diagnosis of these disabilities are not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to whether a disability exists and the etiology of such is not competent medical evidence.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225; see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of competent evidence showing a current diagnosis of fibromyalgia, a foot disorder, a heart disorder, or  hypertension, it is unnecessary to address the remaining elements of the claims for service connection.  See Brammer, 3 Vet. App. at 225.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and entitlement to service connection for fibromyalgia, a foot disorder, a heart disorder, and hypertension is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Diabetes

The Veteran has asserted that his diabetes is related to his active duty service.  In the alternative, he has contended that his diabetes is related to his mixed sleep disorder.  

As it pertains to a current disability, the Veteran was diagnosed with non-insulin dependent diabetes mellitus in May 2003.  At the time of his physical examination in January 2004, his A1c was 11.2.  Therefore, the Board finds that there is a current disability for service-connection purposes.  

As it pertains to an in-service event or injury, the service treatment notes are silent for any treatment for or complaints of diabetes mellitus.  The Veteran's separation examination was normal and there was no evidence of any symptoms consistent with diabetes.  The first time the Veteran was diagnosed with diabetes was in 2003, more than 10 years after separation from service.    

As it pertains to a nexus between the Veteran's diabetes disability and active duty service or his service-connected mixed sleep disorder, the evidence of record is negative to his claim.  In April 2016 the Veteran underwent VA examination in connection with his claim.  At the time he reported that he treated his diabetes with a restricted diet and with insulin treatment.  He denied having frequent visits (more than twice per month) to his care provider for ketoacidosis or hypoglycemia.  On physical examination his A1c level was 9.9.  The VA examiner opined that diabetes could be aggravated by a sleep disorder, but with weight loss, an improved physical profile optimal treatment of the sleep disorder would improve diabetes.  The following month the VA examiner clarified his statement and found that there had been no aggravation of the Veteran's diabetes, but that there may be difficulty with glycemic control of diabetes due to a mixed sleep disorder.  However, with weight loss, improved physical activity, and optimal treatment of the sleep disorder, glycemic control of diabetes would most likely improve.  He indicated that this was not a fixed worsening due to a sleep disorder.

Although the Veteran believes that his diabetes is due to service or to his service-connected mixed sleep disorder, he has offered no evidence to support his contentions.  As noted, his diabetes was not diagnosed until more than ten years after separation from service, which suggests a lack of chronicity for direct service connection.  The Board affords great weight to the VA examiner's opinions, when viewed together, because they are based on a review of the claims file and a physical examination of the Veteran.  Overall, the evidence is insufficient for a finding of a nexus between the Veteran's diabetes and active duty service or his service-connected disability.  

While the Veteran believes that his current diabetes is related to service or to his service-connected mixed sleep disorder, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of diabetes are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his diabetes is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current diabetes is not competent medical evidence.  The Board finds the opinions of the VA examiner to be significantly more probative than the Veteran's lay assertions.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for diabetes is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2016); where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 6847 provides the rating criteria for sleep apnea syndromes.  A 30 percent rating is assigned where there is persistent day-time hypersomnolence.  A 50 percent rating is assigned where there is required use of breathing assistance device such as continuous airway pressure (CPAP) machine.  A 100 percent rating is assigned where there is chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; where tracheostomy is required.  38 C.F.R. § 4.97.  

The Board finds that the preponderance of the evidence of record is against a disability rating in excess of 50 percent for the Veteran's service-connected mixed sleep disorder.  VA treatment and examination reports throughout the appeal show that the Veteran's mixed sleep disorder has been manifested by snoring, problems with falling and staying asleep, and daytime hypersomnolence.  The medical evidence shows that the Veteran has required CPAP for his mixed sleep disorder.  There is, however, no evidence that the Veteran's service-connected mixed sleep disorder has caused chronic respiratory failure with carbon dioxide retention or cor pulmonale, or that it has required a tracheostomy.  To that end, his November 2008 VA examiner specifically noted that the Veteran currently did not show any persistent dyspnea on exertion or incapacitation.  More recently in April 2016 the VA examination showed no evidence of symptoms of a sleep disorder outside of daytime hypersomnolence.  The evidence does not show that the Veteran's sleep apnea required a tracheostomy, nor was such observed at the time of his Board hearing.  Accordingly, an evaluation in excess of 50 percent is not warranted for the Veteran's service-connected mixed sleep disorder under Diagnostic Code 6847.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.

Other Considerations

The Board has considered whether the Veteran's service-connected mixed sleep disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The Board notes that the schedular criteria on which the Veteran's ratings are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Here, the Veteran's sleep disorder is manifested by hypersomnolence, feeling tired during the day, and the use of a CPAP machine.  The rating criteria reasonably accounts for all of these symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6847.  As the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  See Thun, 22 Vet. App. at 115.  In any event, the evidence does not show that the service-connected mixed sleep disorder resulted in marked interference with employment.  Nor has he been frequently hospitalized for this condition during the course of the claim.  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court, in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence of record shows that the Veteran remained employed as a driver for the past six and half years as of April 2016.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


ORDER

Entitlement to service connection for fibromyalgia is denied.

Entitlement to service connection for a foot disorder, to include calluses and spurs is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetes is denied.

Entitlement to a disability rating in excess of 50 percent for service-connected mixed sleep disorder is denied.  




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


